COATS, Chief Judge,
concurring.
Although the majority opinion reaches the correct result in this case-I. J. is entitled to a jury trial-the majority opinion appears to set a very high bar for a juvenile who files an untimely request for a jury trial. I believe that the strict application of Delinquency Rule 21(a) could result in juveniles being deprived of their right to a jury trial. I am quite confident that the Alaska Supreme Court, a court that has been in the forefront of protecting the rights of Alaskans, would not require this result.
In R.L.R. v. State,1 the Alaska Supreme Court held that whenever a child in a delinquency proceeding was charged with acts that would be a crime subject to incarceration if committed by an adult, the juvenile was guaranteed the right to a jury trial by the Alaska Constitution.2
I. J. argues that, like an adult, he was entitled to a jury trial unless he knowingly and voluntarily waived that right. But, as the State points out, that is not what the Alaska Supreme Court held in RLR In RL.R., the supreme court held that after first consulting with his counsel and his parents or guardian, the juvenile had to "affirmatively assert the right to a trial by jury."3 The court found that the children's rules in effect at that time incorporated a civil rule that required a person who wanted to have a jury trial to make the request "not later than 10 days after the service of the last pleading directed to such issue."4 Currently, Delinquency Rule 21(a) provides that "[the juvenile must request a jury trial within 10 days of the arraignment on petition or when entering a deny plea, whichever is later." The trial court relied on this rule in denying I. J.'s request for a jury trial because the request was untimely.
The trial court's ruling is consistent with Delinquency Rule 21(a). Delinquency Rule 21(a) finds support in the R.L.R. decision. Still, I. J. has a substantial argument that he should not lose his constitutional right to a jury trial merely because it was untimely. He argues that Delinquency Rule 21(a) is unconstitutional.
As the State recognizes in its memorandum addressing I. J.'s petition, the real issue in this case is how strictly Delinquency Rule 21(a2) should be applied. The State then points out that neither the State nor the trial court appear to have been prejudiced by I. J.'s late demand for a jury trial. The State concludes its memorandum by stating, "[ble-cause of the importance of the right to a jury trial and the apparent absence of prejudice to either the [Sitate or the trial court from I. J.'s late demand, the [Sitate takes no position on his petition for review." The State therefore recognizes the importance of the juvenile's right to a jury trial and advances no argument for a strict construction of Delinquency Rule 21(a).
As I have previously stated, I am confident that the Alaska Supreme Court would be protective of a juvenile's constitutional right to a jury trial. I am therefore confident that the supreme court would liberally construe Delinquency Rule 21(a) to protect that right. Certainly in cireumstances such as the case before us where the State and the court are not prejudiced by a request for a jury trial, the supreme court would relax the rule. Given the Alaska Supreme Court's history of protecting Alaskans' constitutional rights and the importance of a juvenile's right to a jury trial, I would predict that the supreme court would allow a trial judge to deny a juvenile's right to a jury trial only for a good and substantial reason.

. 487 P.2d 27 (Alaska 1971).


. Id. at 32-33.


. Id. at 35.


. Id. at 35 & n. 48.